Tilzer, J.
(dissenting): I dissent and vote to affirm. A dispositional order in a neglect proceeding is the most serious and far-reaching exercise of authority vested in judges of the Family Court. The entire future of young and entirely blameless children is determined by Such orders. In the instant proceeding, though faced with a Solomon’s choice, the order committing the infants to the custody of their grandmother serves the best interests of the children and is supported by sufficient competent and material evidence. In her long experience on the Family Court bench, the court below observed, she had rarely seen a steadier or more remarkable person than this maternal grandmother. The psychiatrist appointed by the Court reported that the grandmother would be an excellent guardian of the three infants and he recommended that they be entrusted to her care. Finally, the Law Guardián assigned to represent the children is satisfied that the determination Is supported by the evidence and that it serves the children’s best interests ih the long run.